THOMPSON, Circuit Judge
(dissenting).
It may be conceded that there was a bailment of the brief case and its contents. The question for decision is whether the bailment was one for hire or a gratuitous bailment. The evidence is uncontradicted that the bailment was a gratuitous one; that the plaintiffs-appellants failed to show lack of ordinary care on the part of the hotel. The appellants have failed to sustain the burden of proving that Sol Freudenheim was a guest and that the hotel failed to use ordinary care. A scintilla of evidence is not sufficient, since a verdict may not rest on mere speculation and conjecture. Pennsylvania R. Co. v. Chamberlain, 288 U.S. 333, 53 S.Ct. 391, 77 L.Ed. 819. The judgment should be affirmed.